DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:  
The specification has numerous paragraph numbers with no corresponding text, for example paragraphs 0002, 0008, and 0011, which have created errors on the publication of the application.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 are allowed.
The closest prior art is U.S. Pre-grant Publication 2017/0321011 to Mori et al. cited in Information Disclosure Statement filed 8 March 2021 (herein Mori).  Mori teaches a resin film having polyimide layers (abstract) wherein there can be a non-thermoplastic polyimide layer and a thermoplastic polyimide layer (paragraph 0012).  Mori is silent as to there being a separate base film present; however, Mori teaches an embodiment wherein there can be two non-thermoplastic polyimide layers present (paragraph 0066) which would have substantially identical coefficients of linear thermal expansion.  Mori teaches that an inorganic filler can be included (paragraph 0067) but is silent as to which layer contains the filler and the amount of filler.  Furthermore, Mori does not teach an adhesive strength for either layer.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pre-grant Publication 2014/0023847 to Kochiyama et al.
Teaches a polyimide film having an a) layer not exhibiting thermal fusion bondability and a b) layer exhibiting thermal fusion bondability (paragraph 0022).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783